PER CURIAM.
Plaintiff Maria Elisabet Tornroos, n/k/a Maria Black has appealed a final summary judgment in a negligent supervision and negligent retention ease against Denny’s, Inc.
Our review of the record shows that there are no genuine issues of material fact as to the claim of negligent retention and that the trial court correctly granted summary judgment thereon. Our review, however, also leads us to the conclusion that there are genuine issues of material fact as to the claim of negligent supervision and thus the summary judgment was improvidently granted as to it. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); Medina v. Metro Dade Police-Police Athletic League, 631 So.2d 1144 (Fla. 3d DCA 1994); Butler v. Small Fry, Inc., 610 So.2d 54 (Fla. 3d DCA 1992); Smith v. Smith, 413 So.2d 73 (Fla. 1st DCA 1982).
Accordingly, we reverse the summary judgment as to the claim of negligent supervision and remand for further proceedings thereon. The final summary judgment is otherwise affirmed.